Citation Nr: 9928086	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a lumbar spine disability.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic lumbar spine 
disorder.

2.  The medical evidence does not relate the current lumbar 
spine disorder with any event or occurrence on active duty 
service.

3.  The veteran has not submitted evidence of a medical nexus 
between the in-service treatment for low back pain and the 
currently-diagnosed lumbar spine disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for a lumbar 
spine disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board further notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  To rebut this presumption, there must be clear 
and unmistakable evidence demonstrating that the disability 
existed before service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999).  A pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1998).  

The veteran maintains, in essence, that he is entitled to 
service connection for a lumbar spine disorder.  He contended 
that he injured his back in service and several times since 
service and should be granted service connection.  

A review of the service medical records reveals a normal 
clinical evaluation of the veteran's spine at the time of 
induction.  Nonetheless, in July 1967, he related an eight 
year history of back pain and pains in both legs and knees.  
He complained of recurring severe lower back pain, 
exacerbated when climbing ladders.  The examiner remarked 
that the physical examination and X-rays were completely 
within normal limits and specifically noted that there was no 
objective evidence of low back pathology.  Accordingly, 
although the veteran reported a pre-service history of back 
pain, the induction examination report showed that his spine 
was normal.  Therefore, the Board concludes that the veteran 
was presumed to be in sound condition at the time of entrance 
into military service.  In addition, except for the isolated 
episode of back pain in July 1967, there were no further 
complaints of back pain noted in the service medical records.  
Finally, the September 1969 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine.

Post service medical records are negative for treatment or 
diagnosis of a lumbar spine disorder until many years after 
service separation.  In June 1980, the veteran was treated 
for a two week history of back pain due to a lifting injury.  
The final diagnosis was lumbar spondylitis.  In December 
1988, he was treated for a several week history of back pain 
since he fell on the job.  He reported that he had been seen 
on one other occasion for back pain but did not mention any 
service-related back complaints.  A June 1989 discharge 
summary note reveals that the veteran was hospitalized for 
several days due to a December 1988 back injury.  He reported 
that he had broken his coccyx and was placed on nonsteroidal 
anti-inflammatory drugs without relief and was admitted for 
further work-up.  Outpatient treatment records show on-going 
follow-up for back pain fairly regularly since the December 
1988 injury.  

In a January 1992 letter to an attorney, the veteran's 
private treating physician, David M. Jarrott, M.D., indicated 
that the veteran was permanently disabled for any labor on 
account of the 1988 job-related injury.  Dr. Jarrott had 
previously confirmed that the veteran's back symptomatology 
was related to an on-the-job injury.  However, in at least 
one 1992 treatment record, the veteran reported that his back 
"went out" for fourteen days in service and on several 
other occasions after service.  In 1993, he sought treatment 
for back pain after falling off his roof.  He reported 
continuous back pain since the 1988 injury.  In June 1997, he 
filed the current claim for service connection and maintained 
that he had had lumbar disc disease since 1971.  More recent 
clinical records do not show treatment for a low back 
disorder.

At a March 1998 personal hearing, the veteran testified that 
he was a machinists mate during service.  He could not recall 
when he first had problems with his back in service but 
indicated that his records showed it was 1967.  He remembered 
going to the engine room and slipping down a ladder.  He 
sought treatment but nothing was found and he returned to 
duty.  He acknowledged that he did not have any more problems 
with his back in service.  More recent symptoms included 
pain, which his doctors told him was related to old injuries 
that had not been treated, but other doctors had apparently 
told him there was nothing wrong.  He described several back 
injuries after service, including a job-related injury, 
bending over to wash the car causing back pain apparently in 
the late 1970s, a second job-related injury in the mid-1980s, 
and a broken coccyx in December 1988.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current lumbar spine disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his claimed 
injury in service is related to the current lumbar spine 
disorder.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his chronic lumbar spine disorder with 
an event or incurrence while in service, will not constitute 
a well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

First, this finding is supported by the veteran's service 
medical records which showed a normal clinical evaluation of 
the veteran's spine at the time of separation.  Next, there 
is no evidence of an in-service back injury resulting in a 
chronic lumbar spine disorder.  Moreover, the post-service 
medical records are negative for treatment or diagnosis of a 
low back disability until many years after service 
separation.  In addition, at no time during treatment has the 
veteran mentioned a relationship between his back pain and 
military service.  In fact, all the evidence indicated that 
his back symptomatology are related to a December 1988 on-
the-job injury.  He subsequently confirmed a relationship 
between his job-related injury and his lumbar spine 
complaints.  Such reported history by the veteran was given 
in conjunction with necessary medical treatment, and is 
therefore highly probative.  Further, none of the veteran's 
treating physicians have attributed his lumbar spine disorder 
to military service.  Finally, there is nothing to suggest 
that the reported pre-service history of back pain underwent 
any increase in severity during service.  The spine was 
normal at separation and treatment of a chronic lumbar 
disorder was not shown in service.  For all those reasons, 
the veteran's claim of entitlement to service connection for 
a lumbar spine disorder is not well-grounded as he has not 
submitted any competent evidence to demonstrate a medical 
nexus.

The Board has also reviewed the veteran's statement and sworn 
testimony that he has continually suffered from a lumbar 
spine disorder since separation from service in 1969.  
Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of the claimed disability.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current medical pathology, as well as 
to medical causation of any current disabilities.  Id.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for the disability claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

